            Case 1:19-cv-00163-PB Document 88 Filed 08/16/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

NEW HAMPSHIRE LOTTERY
COMMISSION,

                       Plaintiffs,

       v.

WILLIAM BARR,                                      Civil Action No. 1:19-cv-00163-PB
in his official capacity as Attorney General,

UNITED STATES DEPARTMENT OF
JUSTICE,

                       Defendants.

NEOPOLLARD INTERACTIVE LLC,

POLLARD BANKNOTE LIMITED,

                       Plaintiffs,

       v.

WILLIAM P. BARR,
                                                  Civil Action No. 1:19-cv-00170-SM
in his official capacity as Attorney General of
                                                  (consolidated)
the United States of America,

THE UNITED STATES DEPARTMENT OF
JUSTICE,

THE UNITED STATES OF AMERICA,

                       Defendants.


                                     NOTICE OF APPEAL

       PLEASE TAKE NOTICE THAT all Defendants (the United States of America; the United

States Department of Justice; and William Barr, in his official capacity as Attorney General)
          Case 1:19-cv-00163-PB Document 88 Filed 08/16/19 Page 2 of 3



hereby appeal to the United States Court of Appeals for the First Circuit from the Court’s June 20,

2019 Judgment, as well as the Court’s June 3, 2019, Memorandum and Order and the Court’s April

12, 2019 Order.


Dated: August 16, 2019                       Respectfully submitted,

                                             HASHIM M. MOOPPAN
                                             Deputy Assistant Attorney General

                                             MATTHEW J. GLOVER
                                             Counsel to the Assistant Attorney General

                                             JOHN R. TYLER
                                             Assistant Director, Federal Programs Branch

                                             /s/ Steven A. Myers
                                             STEVEN A. MYERS (NY Bar No. 4823043)
                                             Trial Attorney
                                             Federal Programs Branch
                                             U.S. Department of Justice, Civil Division
                                             1100 L St. NW
                                             Washington, DC 20005
                                             Telephone: (202) 305-8648
                                             Fax: (202) 616-8470
                                             Email: Steven.A.Myers@usdoj.gov

                                             Counsel for Defendants




                                                2
          Case 1:19-cv-00163-PB Document 88 Filed 08/16/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I certify that, on August 16, 2019, I served the foregoing via ECF electronic transmission

in accordance with the Court’s Administrative Procedures for ECF to the registered participants

as identified on the Notice of Electronic Filing.


 Dated: August 16, 2019                        /s/ Steven A. Myers
                                                Steven A. Myers




                                                    3
